Citation Nr: 1735634	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  12-25 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bronchitis with shortness of breath, to include as secondary to the service-connected disabilities, to include the medications taken for the service-connected disabilities, and to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a sexual disorder (claimed as no sex drive), to include as secondary to the service-connected disabilities, to include the medications taken for the service-connected disabilities, and to include as due to an undiagnosed illness.

3.  Entitlement to service connection for migraines, to include as secondary to the service-connected disabilities, to include the medications taken for the service-connected disabilities, and to include as due to an undiagnosed illness.

4.  Entitlement to an increased rating for major depressive disorder, currently evaluated as 50 percent disabling.

5.  Entitlement to an increased rating for asthma, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2003 to May 2008, to include service in Southwest Asia during the Persian Gulf War.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from September 2010 and July 2012 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran filed notice of disagreements in September 2011 and July 2012.  The RO issued a statement of the case in August 2012.  In September 2012, the Veteran filed her Substantive Appeal on the migraines, sleep disorder, sexual disorder, and asthma claims only.  

In June 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at the local RO (Travel Board hearing).  A copy of the hearing transcript has been associated with the claims file.  At the Board hearing, the VLJ assumed jurisdiction over the bronchitis and major depressive disorder claims also.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA waived objection to untimeliness of substantive appeal by taking actions which led the veteran to believe that an appeal had been perfected).  Thus, the Veteran perfected a timely appeal of these issues.

In a January 2016 decision, the Board remanded the appeal for further development.  

In a January 2017 decision, the Appeals Management Center (AMC) granted entitlement to service connection for chronic sleep impairment and evaluated it with the already service-connected major depressive disorder.  As this is considered a full grant of the issue sought on appeal, the issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veterans Legacy Content Manager Documents file reveals documents that are either duplicative or irrelevant to the issues on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a review of the claims file reveals that further AOJ action in this appeal is warranted.

A March 2016 correspondence from the Social Security Administration (SSA) shows that the Veteran is in receipt of SSA benefits.  However, a review of the Veteran's claims file does not reveal any records from the SSA.  When VA has actual notice of the existence of records held by the SSA that appear relevant to the claim before VA, VA has a duty to assist by requesting those records from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  Therefore, a remand is necessary to obtain such records.  
The Board also notes that the Veteran did not submit an updated VA Form 21-4142 in regards to her Vet Center treatment.  As the case is already being remanded, the Board finds that the Veteran should be afforded another opportunity to submit such a form.  

Accordingly, the case is REMANDED for the following action:

1. Contact the SSA and request the Veteran's complete SSA records, including any administrative decision(s) on her application for SSA disability benefits and all underlying medical records in SSA's possession.  A copy of any request(s) sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file.

2. Obtain all pertinent VA outpatient treatment records from the Vet Center in Lawton, Oklahoma, dated since April 2015 that have not been secured for inclusion in the record.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3. After completing the above, and any additional development deemed necessary, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




